Citation Nr: 0736467	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  02-08 136	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an initial rating higher than 10 percent for 
gastroesophageal reflux disease.  

Entitlement to an initial rating higher than 10 percent for 
right ankle sprain with swelling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1986 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO)

While on appeal in a rating decision in April 2002, the RO 
increased the rating for the right ankle to 10 percent 
disabling, effective from November 1, 2000, the date of the 
grant of service connection.

In October 2007, the veteran appeared at before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. Gastroesophageal reflux disease is manifested by 
complaints of episodes of heartburn, reflux, regurgitation, 
nausea, and vomiting without substernal, arm, or shoulder 
pain, productive of considerable impairment of health.

2. The right ankle disability is manifested by pain and 
moderate limitation of motion.  


CONCLUSIONS OF LAW

1. The schedular criteria for an initial rating higher than 
10 percent for gastroesophageal reflux disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346(2007).  

2. The schedular criteria for an initial rating higher than 
10 percent for right ankle sprain with swelling are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5271(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter in 
March 2007.  The veteran was notified of the evidence needed 
to substantiate the claims for increase, namely, that the 
disabilities have gotten worse.  The veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit private medical records or 
authorizes VA to obtain private medical records on his 
behalf.  The veteran was asked to submit any evidence that 
would include that in his possession.  The notice included 
the degree of disability assignable and the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in March 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA records and 
afforded the veteran VA examinations.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance is required to comply with the duty to 
assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

On VA examination in April 2001, the veteran gave a history 
of stomach pain and dyspepsia.  The examiner reported that 
the veteran weighed 241pounds and was described as well 
developed and well nourished.  An upper gastrointestinal 
series revealed a normal thoracic esophagus.  The pertinent 
diagnosis gastroesophageal reflux disease with moderate 
symptomatology.

On VA examination in April 2001, the veteran complained of 
occasional ankle swelling and ankle pain with prolonged 
standing that was relieved by rest.  On evaluation the 
veteran walked with a normal gait.  He had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  There was no 
swelling or instability in the ankle and no tenderness to 
palpation.  An x-ray was normal.

On VA examination in December 2002, the neurological 
examination was within normal limits with physiologic 
reflexes, strength, and sensation.  X-rays of the right ankle 
were normal.  

On VA gastrointestinal examination in April 2004, the veteran 
complained of burning midepigastric pain.  He denied 
dysphagia, hematemesis, melena, regurgitation, nausea, or 
vomiting. He said that his weight had been stable except for 
a 6 pound weight gain.  He was decribed as well nourished 
with a body mass index of 31.  The impression was suspected 
peptic ulcer disease with no evidence of gastroesophageal 
reflux disease. 

On VA examination in April 2004, the veteran complained of 
ankle pain to the dorsal and plantar aspects of the foot that 
could not be separated from radicular symptoms.  He did not 
report instability.  On evaluation, the veteran walked with 
the aid of a cane.  He had 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  There was no evidence of valgus 
or varus angulation of the os calcis and no instability in 
the ankle.  Mild tenderness to palpation was reported.  An x-
ray was normal.  The impression was right ankle sprain, 
mildly symptomatic.  It was said that there was no evidence 
of weakened movement, excess fatigability, or incoordination 
and no loss of motion.

On VA gastrointestinal evaluation in December 2005 the 
veteran weighed 245 pounds complained of dysphagia but denied 
swallowing difficulty, hematemesis, weight loss, nausea, or 
vomiting.  It was reported that an esophagodudenoscopy 
conducted the previous year had shown signs of a healed ulcer 
in the duodenal bulb and H Pylori gastritis. 

On VA examination in December 2005, the veteran had 10 
degrees of passive dorsiflexion of the right ankle and 30 
degrees of passive plantar flexion of the ankle.  Active 
dorsiflexion was 0 degrees and active plantar flexion was to 
25 degrees.  No fatigue, weakness, lack of endurance, or loss 
of motion was noted on repetitive use.  Pain was reported at 
the extremes of motion but there was no edema or effusion.  
There was 1-2 millimeters of excursion with anterior drawer, 
but no weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Tinels sign was 
negative at the posterior medial malleolus and there was 5 
degrees of varus.  There was no tenderness in the Achilles 
tendon and an X-ray of the ankle was normal. 

In September 2006, electromyography revealed right tibial 
neuropathy as seen with tarsal tunnel syndrome.  

On VA examination in March 2007, the veteran was described as 
weighing 240 pounds and he was well developed and well 
nourished.  There was no abdominal tenderness.  It was noted 
that the veteran had episodes of heartburn, epigastric pain, 
reflux, regurgitation, nausea, and vomiting that occurred as 
often as twice a month with episodes lasting two days and 
requiring confinement to bed. 

On VA examination in March 2007, the veteran complained of 
constant pain in the right ankle. There was no sign of 
abnormal weight bearing but the veteran had an abnormal gait 
with a distinct limp favoring the right hip and ankle.  It 
was noted that the veteran used a cane for the improvement of 
stability.  There were no signs of edema, weakness, 
tenderness, redness, heat, abnormal movement, subluxation or 
guarding of movement.  No ankle deformity was noted.  The 
veteran had 15 degrees of right ankle dorsiflexion and 45 
degrees of plantar flexion with pain occurring at 40 degrees 
of plantar flexion and 10 degrees of dorsiflexion.  An X-ray 
was normal. It was reported that right ankle function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance with pain being the chief limiting factor. 

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule). A rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Gastroesophageal Reflux Disease

Gastroesophageal reflux disease is currently rated 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, are persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.

Although the veteran has episodes of intermittent epigastric 
distress with heartburn, nausea, and vomiting, substernal, 
arm, or shoulder pain, productive of considerable  impairment 
of health, the criteria for the next higher rating, have not 
been demonstrated. 

From the effective date of service connection, the findings 
do not establish the criteria for the next higher rating at 
any time. Accordingly, a staged rating based on facts found 
is not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent.  38 U.S.C.A. § 5107(b).

Right Ankle 

The right ankle disability is currently rated 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent, is marked limitation of motion of the 
ankle.

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II. 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On the four VA examinations, dorsiflexion was from 0 to 20 
degrees with pain, starting at 10 degrees and plantar flexion 
was from 25 to 45 degrees with pain, starting at 40 degrees, 
considering functional loss due to pain supported by adequate 
pathology, weakened movement, excess fatigability, swelling, 
pain on movement, and painful motion under 38 C.F.R. §§ 4.40 
and 4.45, the findings do not approximate or equate to marked 
limited of motion of the ankle.  

From the effective date of service connection, the findings 
do not establish the criteria for the next higher rating at 
any time.  Accordingly, a staged rating based on facts found 
is not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  



For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for gastroesophageal 
reflux disease is denied.  

An initial rating higher than 10 percent for right ankle 
sprain with swelling is denied. 


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


